J-S38031-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

B.K.M.,                                  :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                         Appellee        :
                                         :
              v.                         :
                                         :
J.A.M.,                                  :
                                         :
                         Appellant       :    No. 583 EDA 2014


                Appeal from the Order Entered January 23, 2014,
              In the Court of Common Pleas of Montgomery County,
                        Civil Division, at No. 2010-31332.


BEFORE: FORD ELLIOTT, P.J.E., BOWES and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED OCTOBER 10, 2014

      J.A.M. (“Mother”) appeals from the order entered on January 23, 2014,

following a remand from this Court via a memorandum and order filed by a

previous panel of this Court on December 11, 2013.1 The trial court order

currently on appeal awarded the parties, B.K.M (“Father”) and Mother,

shared legal custody of their children, A.M., born in December of 2003, L.M.,

born in March of 2005, and J.M., born in March of 2008 (collectively “the

Children”).    The order also awarded primary physical custody during the

school year to Father, who resides in Montgomery County, Pennsylvania, and




1
  This is the third time that the parties have been before this Court on
appeal in this custody matter.
J-S38031-14



partial physical custody to Mother, who resides in Sweden.2            In addition,

during the pendency of this appeal, Mother filed with this Court a petition to

stay the trial court order dated May 21, 2014, and vacate the trial court

order dated June 11, 2014, both of which pertain to Mother’s alimony

pendente lite. After careful review of the tortured history of this case, for

the reasons that follow, we affirm the trial court’s January 23, 2014 order,

and deny Mother’s petition to stay and vacate.

      As indicated, this custody matter has been before this Court on two

prior occasions.3 Because the factual background and procedural history has

been set forth in the two panel decisions of this Court and the parties are

aware of that history, we will not repeat it in depth here.4,   5
                                                                    Thus, we adopt



2
  Under the order instantly on appeal, Mother is to exercise custody in
Sweden in the summer and in the United States as often as she elects to
travel here.
3
  As the first hearings in this matter were held on October 27, 2011, and
October 28, 2011, the Child Custody Act (the “Act”), 23 Pa.C.S. §§ 5321-
5340, is applicable. C.R.F. v. S.E.F., 45 A.3d 441, 445 (Pa. Super. 2012)
(holding that, if the custody evidentiary proceeding commences on or after
the effective date of the Act, i.e., January 24, 2011, the provisions of the Act
apply). B.K.M. v. J.A.M., 50 A.3d 168, 171 (Pa. Super. 2012).
4
  The first Superior Court decision was an opinion filed on July 31, 2012,
with regard to an appeal from a trial court order dated January 4, 2012, and
entered on January 5, 2012. B.K.M. v. J.A.M., 50 A.3d 168, 170-171 (Pa.
Super. 2012). The trial court’s January 5, 2012 order granted the parties
shared legal custody and shared physical custody in the event Mother would
return to Montgomery County, Pennsylvania. Alternatively, primary physical
custody was granted to Father in the event Mother would elect to remain in
residence in Sweden.

                                       -2-
J-S38031-14



the factual background and procedural history set forth in the prior Superior

Court opinion and memorandum herein.

     However, we are compelled to set forth the following additional

procedural history at this juncture. In the opinion entered on July 31, 2012,

this Court agreed with Mother that the trial court had erroneously

interpreted 23 Pa.C.S. § 5337(l) regarding the presumption to be accorded

when a parent relocates prior to a full expedited hearing. 6 We remanded the



5
  The second Superior Court decision was a memorandum filed on December
11, 2013, with regard to an appeal from a trial court order dated March 20,
2013, and entered on March 22, 2013, amending an order entered on March
8, 2013. B.K.M. v. J.A.M., 1025 EDA 2013, 1162 EDA 2013, 93 A.3d 507
(Pa. Super. filed December 11, 2013) (unpublished memorandum). The trial
court’s March 20, 2013 order had awarded Mother and Father shared legal
custody, shared physical custody in the event Mother would elect to return
and reside in Montgomery County, Pennsylvania, and, alternatively, awarded
Father primary physical custody in the event Mother would elect to remain in
residence in Sweden.
6
   While the appeal from the first custody order was pending before this
Court, the trial court issued an order on March 5, 2012, finding Mother in
contempt of its prior order, granting Father sole legal and physical custody
of the Children, and ordering Mother to return the Children to the United
States and surrender their passports. Additionally, in the March 5, 2012
order, the trial court vacated the existing child support order and required
Father to deposit all alimony pendente lite into an escrow account. On
March 6, 2012, the trial court entered another order memorializing, under
the Domestic Relations caption, the provisions of the March 5, 2012 order
regarding child support and alimony pendente lite. On June 29, 2012, the
trial court entered an order terminating Father’s obligation to deposit
alimony pendente lite into escrow. During that time, Father instituted an
action in Sweden, under the Hague Convention, for the return of the
Children. On September 27, 2012, the Hague Convention proceedings
concluded, resulting in an order by the Swedish courts requiring Mother to
return the Children to the United States within thirty days.

                                     -3-
J-S38031-14



case with instructions to the trial court to “fully consider the best interests of

the Children pursuant to sections 5328(a) and 5337(h), which shall include a

weighing of the evidence of the Children’s lives in Sweden, and the need for

stability and continuity established by the Children’s education, family life

and community life in Sweden.”7

      On October 4, 2012, Mother filed a motion in limine, seeking either to

have the matter decided based upon a review of the record as developed at

the first custody hearings or to limit any further testimony on remand to the

scope of the Children’s lives in Sweden.

      In our prior memorandum decision, this Court explained the following:

             On October 26, 2012, prior to any proceedings on remand,
      the trial court entered an interim custody order requiring Mother
      to return the Children to the United States and surrender their
      passports, setting a custody schedule, and permitting Father to
      enroll the Children in school in Montgomery County,
      Pennsylvania.     On October 28, 2012, Mother brought the
      Children to Montgomery County, and returned to Sweden
      approximately two weeks later.

B.K.M. v. J.A.M., 1025 EDA 2013, 1162 EDA 2013, 93 A.3d 507 (Pa. Super.

filed December 11, 2013) (unpublished memorandum at 7).




7
  After this Court issued its published decision on July 31, 2012, and
relinquished jurisdiction, Mother also filed with this Court a motion to stay,
which we granted in a per curiam order entered on September 5, 2012.
Specifically, we granted a stay of the trial court’s March 5, 2012, March 6,
2012, and June 29, 2012 orders, “pending any further appeals and the
conclusion of any proceedings held pursuant to this Court’s July 31, 2012
decision that vacated the trial court’s January 4, 2012 decision.”

                                        -4-
J-S38031-14



      On December 19, 2012, the trial court entered an order denying

Mother’s motion in limine. On that same date, the trial court conducted an

evidentiary hearing pursuant to the remand by this Court, at which Mother,

Mother’s father, and Father testified. The trial court continued the hearing

and Father completed his testimony on January 29, 2013.         Also, Mother

offered the video depositions of two witnesses in Sweden, one of whom was

her doctor and one of whom was a teacher of the Children. The trial court

sustained Father’s objections to the admission of the video depositions on

the basis that Mother had not provided sufficient notice of the video

depositions to Father’s counsel.

      On March 8, 2013, the trial court issued a custody order that was

substantially similar to the January 5, 2012 custody order.     B.K.M., 1025

EDA 2013, 1162 EDA 2013, 93 A.3d 507 (unpublished memorandum at 8).

The distinguishing difference between the two orders was that the March 8,

2013 order required Mother, thirty days prior to each occasion when the

Children travel to Sweden, to post a $100,000.00 bond naming Father as the

beneficiary or payee in the event that Mother failed to return the Children to

the United States. Id. The trial court’s March 20, 2013 order, amending its

March 8, 2013 custody order, increased the amount of the bond to

$500,000.00. Id.




                                      -5-
J-S38031-14



      In her second appeal to this Court, from the trial court’s March 8, 2013

order, as amended by the March 20, 2013 order, Mother raised the following

six issues:

      I. Did the Trial Court err by entering a second Interim Custody
      Order on October 26, 2012 (a) despite the Superior Court Order
      of September 5, 2012 which had stayed the lower court’s first
      Interim Order (first order entered March 5, 2012) pending the
      conclusion of all appeals; (b) despite the Superior Court Order of
      July 31, 2012 vacating the Custody Order of January 4, 2012;
      and (c) despite having had no hearing on the matter, all
      resulting in significant prejudice to Mother and in contravention
      of the best interests of the children[?]

      II. Did the Trial Court err by entering an Order dated December
      19, 2012 improperly denying Mother’s Motion in Limine filed
      October 4, 2012 in which Mother sought to limit the additional
      testimony (if any) to those issues identified in the Superior
      Court’s Order of July 31, 2012 and which facts were already
      contained in the record and since the Superior Court’s remand
      was based upon an error of law and did not specify the need for
      additional testimony, and, instead allowing for any and all
      testimony of events and issues arising up to the date of trial in
      December of 2012 and January of 2013, resulting in prejudice to
      Mother[?]

      III. Did the Trial Court err by entering an Order dated January
      29, 2013 improperly precluding the testimony of Dr. Jonas
      Bengtsson and Marianne Andreasson, resulting in prejudice to
      Mother, despite the Court’s instruction to conduct said testimony
      by advance video deposition and thereby rendering the Rules of
      Civil Procedure inapplicable and, in any event, ignoring that no
      advance notification of witnesses was required by this Court[?]

      IV. Did the Trial Court err by determining that the best interests
      of the children warrant Mother having primary physical custody
      of the children if, and only if, Mother resides in the United
      States, and [sic] which grants to Father primary physical custody
      of the children in the United States if Mother does not return to
      the United States[?]


                                      -6-
J-S38031-14




      V. Did the Trial Court err by again (and despite Superior Court
      directive by Order dated July 31, 2012) failing to properly
      interpret section 5337(l)[,] resulting again in a failure to
      properly consider and weigh all factors of sections 5328(a) and
      5337(h) and thereafter failing to conclude that the best interests
      of the children warrant their continued residence in Sweden?

      VI. Did the Trial Court err by abusing its discretion in entering its
      March 2013 Order and requiring a $500,000 bond when no
      request for said bond was made at trial and no evidence was
      placed in the record regarding the ability of Mother, a Swedish
      citizen with no assets in the United States, to secure said bond,
      and the evidence regarding Mother’s financial condition is
      uncontested, all resulting in an Order which creates impossibility
      of performance and is otherwise confiscatory and punitive in
      nature[?]

B.K.M., 1025 EDA 2013, 1162 EDA 2013, 93 A.3d 507 (unpublished

memorandum at 9-10) (quoting Mother’s Brief at 9-10).8

      In reviewing the appeal from the March 20, 2013 order, the panel of

this Court focused on Mother’s fifth issue, finding it to be dispositive. The

panel reviewed the trial court’s analysis of the section 5328(a) best interest

factors and the section 5337(h) relocation factors. This Court concluded that

the trial court’s March 20, 2012 custody order involved “‘sanctioning the

parent,’ specifically Mother for her conduct vis-à-vis Father.” B.K.M., 1025

EDA 2013, 1162 EDA 2013, 93 A.3d 507 (unpublished memorandum at 7).

The panel stated that:




8
  Father also filed with this Court a cross-appeal from the trial court’s March
8, 2012 order, as amended by the March 20, 2012 order.

                                       -7-
J-S38031-14



      by focusing solely on this behavior by Mother, the trial court
      essentially made its custody and relocation determinations based
      on a single factor, namely which party is more likely to
      encourage and permit frequent and continuing contact between
      the child and the other parent. 23 Pa.C.S.A. § 5328(a)(1); 23
      Pa.C.S.A. § 5337(h)(5). Other factors under sections 5328(a)
      and 5337(h) received little or no consideration by comparison.

Id. at 19.

      Further, the panel directed the trial court, on remand, to consider the

video depositions of Mother’s doctor, Dr. Jonas Bengtsson, and the

Children’s teacher in Sweden, Marianne Andreasson, taken on December 17,

2012. In so doing, the panel concluded that the trial court erred in refusing

to grant Mother’s request to admit the video depositions into evidence at the

hearing based on the inadequacy of the notice.     Id. at 21-23.   The panel

reasoned that the trial court erred in precluding the video testimony of these

individuals because neither party had filed a pretrial statement prior to the

December 19, 2012 hearing. Id. at 23 n.4. Further, the panel found that

the exclusion of the evidence was prejudicial to Mother, as it provided direct

evidence of the Children’s lives in Sweden with regard to 23 Pa.C.S. §§

5328(a) and 5337(h). Id. at 23-24.

      Moreover, regarding Mother’s sixth issue, the panel directed the trial

court to determine Mother’s financial ability to post a bond before including

such a requirement in a new custody order on remand. Id. at 24-25. The

panel instructed that, on remand, after making the appropriate factual




                                      -8-
J-S38031-14



determinations, if the trial court again determined that a monetary bond was

necessary to secure Mother’s compliance with its orders, it could impose

such a requirement only in an amount it determined Mother had the present

ability to pay. Id. at 25. Additionally, the panel stated that, based upon its

decision to remand, it need not address the first two issues in Mother’s

appeal, both of which implicated the scope of the proceedings conducted by

the trial court after the July 31, 2012 remand order of this Court. Id. at 21,

n.2.

       In summary, on December 11, 2013, the panel of this Court vacated

the trial court’s order entered on March 8, 2013, as amended on March 20,

2013, remanded the case for further proceedings consistent with the

memorandum, and relinquished jurisdiction.      The panel directed the trial

court, on remand, to conduct an evidentiary hearing, or otherwise receive

evidence, regarding the limited issue of Mother’s financial ability to post a

bond in the amount of $500,000.00, or some other lesser amount.           The

panel also directed the trial court, within sixty days of the date of this

Court’s decision, to enter a new order and a revised written opinion that (1)

weighed the evidence of the Children’s lives in Sweden and considered their

need for stability and continuity in their education, family life, and

community life in Sweden, and (2) considered all of the factors in 23 Pa.C.S.




                                      -9-
J-S38031-14



§§ 5328(a) and 5337(h), and set forth its reasons, including relevant

evidence, and conclusions with respect to the factors.9

      On January 16, 2014, the trial court held a hearing on Mother’s

financial ability to post a bond in the amount of $500,000.00.         At the

hearing, Mother presented the testimony of Thomas Carl, who, together with

his wife, owns Debbie Carl Bail Bonds in Norristown, Pennsylvania.       N.T.,

1/16/14, at 4-5.    Mother testified on her own behalf, via telephone, from

Sweden.     The trial court also admitted Mother’s exhibits regarding her

finances.

      On January 23, 2014, the trial court entered an order that awarded

primary physical custody to Father in Montgomery County, Pennsylvania,

and partial physical custody to Mother in Sweden. The trial court stated that

Father was more likely to encourage continuing contact between the

Children and Mother, and he was more likely to attend to the Children’s

emotional needs.     Trial Court Opinion, 1/23/14, at 23.   Further, the trial

court concluded that Mother intended to remain in Sweden, and it directed

that if Mother were to move to the United States, a petition to modify could

be filed so that the trial court could hold a hearing to determine whether the

custody order should be changed. Id. Moreover, at paragraph thirteen, the

trial court directed the following:


9
 We do not discuss, herein, the panel’s disposition of Father’s cross-appeal,
as it is not relevant to Mother’s issues currently on appeal.

                                      -10-
J-S38031-14



      (13) In the event the custodial party fails to return the
      [C]hildren to the other parent at the end of his/her custodial
      period, the non-violating party may file a rule to show cause why
      the Custody Order should not be amended to award sole physical
      and legal custody to the non-violating parent.

Trial Court Order, 1/23/14, at ¶ 13. There was no bond requirement in the

trial court’s order.

      On February 21, 2014, Mother filed a notice of appeal, along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The trial court completed a Pa.R.A.P. 1925(a) opinion

on March 11, 2014.

      On appeal, Mother now raises the following issues for our review:

      I. Did the Trial Court err by entering a second Interim Custody
      Order on October 26, 2012 (a) despite the Superior Court Order
      of September 5, 2012 which had stayed the lower court’s first
      Interim Order (first order entered March 5, 2012) pending the
      conclusion of all appeals; (b) despite the Superior Court Order of
      July 31, 2012 vacating the Custody Order of January 4, 2012;
      and (c) despite having had no hearing on the matter, all
      resulting in significant prejudice to Mother and in contravention
      of the best interests of the children[?]

      II. Did the Trial Court err by entering an Order dated December
      19, 2012 improperly denying Mother’s Motion in Limine filed
      October 4, 2012 in which Mother sought to limit the additional
      testimony (if any) to those issues identified in the Superior
      Court’s Order of July 31, 2012 and which facts were already
      contained in the record and since the Superior Court’s remand
      was based upon an error of law and did not specify the need for
      additional testimony, and, instead allowing for any and all
      testimony of events and issues arising up to the date of trial in
      December of 2012 and January of 2013, resulting in prejudice to
      Mother[?]




                                      -11-
J-S38031-14



      III. Did the Trial Court err by abusing its discretion as to the
      manner in which it weighed and analyzed factors 1, 2, 3, 5, 7
      and 8 set forth in 23 Pa.C.S.A. § 5328(a) and factors 1, 3, 4, 5,
      8, 9, 10 and 13 of 23 Pa.C.S.A. § 5337(h) and thereafter failing
      to conclude that the best interests of the children warrant their
      continued residence in Sweden, specifically[?]

      IV. Did the Trial Court err by inserting in the Custody Order of
      January 23, 2014 contempt remedies (specifically noted in
      paragraph 13 of the Order) which are inconsistent with
      Pennsylvania Law[?]1
            1
              [Mother’s Pa.R.A.P.] 1925(b) statement identified
            that the paragraphs 12 and 13 of the January 23,
            2014 custody order contained contempt remedies
            inconsistent with Pennsylvania law.       [Mother]
            amends that representation and sets forth that only
            paragraph 13 of the January 23, 2014 order contains
            a remedy unavailable in contempt proceedings under
            Pennsylvania law.

Mother’s Brief at 8-9 (footnote in original).

      In custody cases, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).




                                        -12-
J-S38031-14



      We have stated the following:

      The discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

      In M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), we

stated the following regarding an abuse of discretion standard:

            Although we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error
      of judgment, but if the court’s judgment is manifestly
      unreasonable as shown by the evidence of record, discretion is
      abused. An abuse of discretion is also made out where it
      appears from a review of the record that there is no evidence to
      support the court’s findings or that there is a capricious disbelief
      of evidence.

Id. at 18-19 (quotation and citations omitted).

      With any custody case decided under the Act, the paramount concern

is the best interests of the child. 23 Pa.C.S. §§ 5328, 5338. Section 5338

of the Act provides that, upon petition, a trial court may modify a custody

order if it serves the best interests of the child.   23 Pa.C.S. § 5338. The

best interest factors that the trial court must consider are set forth at 23

Pa.C.S. § 5328(a). E.D. v. M.P., 33 A.3d 73, 80-81 n.2 (Pa. Super. 2011).




                                       -13-
J-S38031-14



      Mother’s issues one and two are identical to the first two issues she

raised in her prior appeal from the trial court’s March 8, 2013 order, as

amended on March 20, 2013.          First, Mother argues that the trial court

improperly entered the October 26, 2012 interim order.          Second, Mother

challenges, as improper, the trial court’s December 19, 2012 order denying

her motion in limine and convening further evidentiary hearings on

December 19, 2012, and January 29, 2013.

      Because Mother’s first two issues were previously before a panel of

this Court for disposition, we conclude that a discussion of the proper

application of the coordinate jurisdiction rule and the law of the case

doctrine is appropriate to our analysis in this appeal.

      [T]his Court has long recognized that judges of coordinate
      jurisdiction sitting in the same case should not overrule each
      other’s decisions. See, e.g., Okkerse v. Howe, 521 Pa. 509,
      516-517, 556 A.2d 827, 831 (1989). This rule, known as the
      “coordinate jurisdiction rule,” is a rule of sound jurisprudence
      based on a policy of fostering the finality of pre-trial applications
      in an effort to maintain judicial economy and efficiency. Id.
      See also Golden v. Dion & Rosenau, 600 A.2d 568, 570
      (1991) (once a matter has been decided by a trial judge the
      decision should remain undisturbed, unless the order is
      appealable and an appeal therefrom is successfully prosecuted).

             In our view, this coordinate jurisdiction rule falls squarely
      within the ambit of a generalized expression of the “law of the
      case” doctrine. This doctrine refers to a family of rules which
      embody the concept that a court involved in the later phases of
      a litigated matter should not reopen questions decided by
      another judge of that same court or by a higher court in the
      earlier phases of the matter. See 21 CJS Courts § 149a; 5
      Am.Jur.2d Appeal and Error § 744. Among the separate but


                                       -14-
J-S38031-14



     distinct rules that make up the law of the case doctrine are that:
     (1) upon remand for further proceedings, a trial court may not
     alter the resolution of a legal question previously decided by the
     appellate court in the matter; (2) upon a second appeal, an
     appellate court may not alter the resolution of a legal question
     previously decided by the same appellate court; and (3) upon
     transfer of a matter between trial judges of coordinate
     jurisdiction, the transferee trial court may not alter the
     resolution of a legal question previously decided by the
     transferor trial court. See Joan Steinman, Law of the Case: A
     Puzzle in Consolidated and Transferred Cases and in Multidistrict
     Litigation, 135 U.Pa.L.Rev. 595, 602 (1987) (citing A. Vestal,
     Law of the Case: Single-Suit Preclusion, 12 Utah L.Rev. 1, 1-4
     (1967) (hereinafter “Judicial Puzzle”).

           The various rules which make up the law of the case
     doctrine serve not only to promote the goal of judicial economy
     (as does the coordinate jurisdiction rule) but also operate (1) to
     protect the settled expectations of the parties; (2) to insure
     uniformity of decisions; (3) to maintain consistency during the
     course of a single case; (4) to effectuate the proper and
     streamlined administration of justice; and (5) to bring litigation
     to an end. 21 C.J.S. Courts § 149a; Judicial Puzzle at 604-605.

Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995).

     In her brief, Mother concedes that she raised and argued the trial

court’s alleged error in issuing the October 26, 2012, and December 19,

2012 orders in her second appeal before this Court.      Mother’s Brief at 22

n.5. In essence, Mother contends that this Court did not adequately address

her first two issues in our December 11, 2013 memorandum decision.

Notably, Mother did not challenge this Court’s December 11, 2013

memorandum     decision.     However,    we   disagree    that   the   panel’s

memorandum did not consider Mother’s first two issues.           In our prior




                                     -15-
J-S38031-14



memorandum decision, the panel of this Court vacated the March 8, 2013

custody order, as amended March 20, 2013, and remanded with direction for

a full examination by the trial court and determination of the best interest

and relocation factors, relinquishing jurisdiction of this Court.          After

rendering our decision, this Court stated the following:

       Based upon our decision to remand the case for further
      proceedings, we will not address the first two issues raised on
      appeal by Mother, both of which implicate the scope of the
      proceedings conducted by the trial court after our prior remand –
      including its decision to enter an interim custody order that was
      contrary to our instructions in our order dated September 5,
      2012, and to conduct another evidentiary hearing.

      We must indicate our displeasure, however, with the trial court’s
      rationale in taking these actions. . . .

B.K.M., 1025 EDA 2013, 1162 EDA 2013, 93 A.3d 507 (unpublished

memorandum at 21 n.2). Thus, when presented with the opportunity, the

panel did not overtly disturb the October 26, 2012 interim order or the

December 19, 2012 order denying Mother’s motion in limine. However, the

Court essentially considered the issues to be moot in light of the panel’s

decision to remand and the direction offered to the trial court.       Notably,

Mother failed to seek clarification or reconsideration from the panel of this

Court as to either of the trial court’s orders in view of the decision to vacate

and remand the matter. Mother is now raising the same two issues before a

separate panel for resolution in this appeal.    Consequently, the coordinate




                                       -16-
J-S38031-14



jurisdiction rule and the law of the case doctrine bar us from reviewing these

issues.

      In her third issue, Mother argues that the trial court abused its

discretion in weighing and analyzing the statutory factors upon remand.

Specifically, Mother challenges the trial court’s weighing of the evidence with

regard to the factors under 23 Pa.C.S. § 5328(a), in particular, (a)(1), (2),

(3), (5), (7), and (8), and 23 Pa.C.S. § 5337(h), in particular, (h)(1), (3),

(4), (5), (8), (9), (10) and (13). Mother asserts that the trial court abused

its discretion in failing to conclude that the best interests of the Children

warrant their continued residence in Sweden. Mother contends that the trial

court’s January 23, 2014 opinion and order afforded only a cursory review of

the factors in sections 5328(a) and 5337(h), and under-weighed certain

evidence, as was the situation which prompted this Court to vacate the prior

custody order in our December 11, 2013 memorandum decision. Mother’s

Brief at 37.

      Mother alleges that the trial court failed to accord sufficient weight to

evidence regarding her faithful performance of all parental duties in Sweden,

the Children’s need to maintain stability by remaining in the schools where

they had been attending and thriving in Sweden, and the importance of

maintaining the strong relationships with friends and family in Sweden. Id.

Mother argues that the trial court’s failure to consider all relevant evidence




                                      -17-
J-S38031-14



when weighing the custody and relocation factors demonstrates a consistent

bias against her and constitutes an abuse of discretion. Mother complains

that, in the January 23, 2014 custody order, the trial court awarded her less

custody time than the January 4, 2012, and March 8/20, 2012 custody

orders, in that she is no longer awarded 55% of annual custodial time if she

remains in the United States. Id. at 36.

       In support of her contention, Mother relies on two prior Superior Court

decisions, C.M.K. v. K.E.M., 45 A.3d 417 (Pa. Super. 2012), and S.J.S. v.

M.J.S., 76 A.3d 541 (Pa. Super. 2013), arguing that they should be

considered on a “reverse application” basis. Mother’s Brief at 38, 47, 54. In

C.M.K. and S.J.S., this Court concluded that the children would benefit from

staying in their original residences. In her unique theory, Mother asks us to

conclude the opposite here and that the Children would benefit from the

move    to   Sweden   instead   of   staying   in   their   original   residence    in

Pennsylvania.

       We have reviewed and considered C.M.K. and S.J.S., and we find that

they are not persuasive with regard to the matter before us. In C.M.K., a

mother filed an appeal from an order denying her petition for relocation and

to modify the custody of her son by the parties’ custody agreement.                The

mother sought to relocate the child from his current residence in Grove City,

Pennsylvania, a distance of sixty-eight miles, to Albion, Pennsylvania, where




                                        -18-
J-S38031-14



the mother had lived prior to her relationship with the child’s father and

where the mother’s extended family resided. The panel ruled that the trial

court properly found that the proposed move would significantly impair the

father’s ability to exercise his custodial rights.   Significantly, the panel

reached its decision based on a weighing of the facts when applied against

the appropriate relocation factors.   In particular, the panel noted that the

evidence showed that the child and the father had a strong support system

in Grove City through his paternal grandparents, but did not have an equally

strong support system from the mother’s family in Albion, and the child

would have to adjust to the Albion area. The panel also stated that the trial

court found that the evidence supported a finding that the advantages of the

proposed move were minor, and there was no evidence that the child would

benefit from the move.    The panel ruled that the trial court did not err in

finding that the mother failed to meet her burden of proving that relocation

to Albion with the child, together with a related modification of the parties’

custody arrangement, would be in the child’s best interest.

      In S.J.S., a mother appealed from an order that denied her petition for

relocation with her two minor daughters and directed that the mother would

retain primary custody if she chose to remain in Erie County. If she chose to

relocate from Erie County to Buckingham, in Bucks County, a distance of

seven and one-half hours by automobile, the father would be awarded




                                      -19-
J-S38031-14



primary custody. The father, his family, and the mother’s family resided in

Erie. There was no existing custody order in place. The panel of this Court

agreed with the trial court that there was little in the record to favor

relocation. The panel stated that the children were doing well in school and

their activities, and they had a strong bond with their father and their

extended families in Erie.     At the same time, the mother’s employment

prospects in Buckingham were not established, and the mother’s motives for

moving did not appear to be driven by her children’s best interests.

Accordingly, the panel found no abuse of discretion on the part of the trial

court.

         Mother has not persuaded us that the decisions in C.M.K. and S.J.S.

warrant her relief. Thus, we decline Mother’s invitation to apply those cases

in a reverse mode to the instant case.

         Moreover, to the extent Mother argues that the trial court abused its

discretion in weighing and analyzing the appropriate factors in this case, we

conclude that her claim lacks merit.       Indeed, “[w]hen a custody dispute

involves a request by a party to relocate, we have explained ‘there is no

black letter formula that easily resolves relocation disputes; rather, custody

disputes are delicate issues that must be handled on a case-by-case basis.’”

C.M.K., 45 A.3d at 421 (quoting Baldwin v. Baldwin, 710 A.2d 610, 614

(Pa. Super. 1998)).




                                         -20-
J-S38031-14



     Section 5328(a) of the Act provides as follows:

     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
     frequent and continuing contact between the child and another
     party.

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement
     with protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based on
     the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.




                                      -21-
J-S38031-14



            (9) Which party is more likely to maintain a loving, stable,
      consistent and nurturing relationship with the child adequate for
      the child’s emotional needs.

            (10) Which party is more likely to attend to the daily
      physical, emotional, developmental, educational and special
      needs of the child.

            (11) The proximity of the residences of the parties.

           (12) Each party’s availability to care for the child or ability
      to make appropriate child-care arrangements.

             (13) The level of conflict between the parties and the
      willingness and ability of the parties to cooperate with one
      another. A party’s effort to protect a child from abuse by
      another party is not evidence of unwillingness or inability to
      cooperate with that party.

          (14) The history of drug or alcohol abuse of a party or
      member of a party’s household.

          (15) The mental and physical condition of a party or
      member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S. § 5328.10

      Ordinarily, where a request for relocation of the subject child is

involved, the trial court must consider the following ten relocation factors set

forth within section 5337(h) of the Act:




10
    Effective January 1, 2014, the statute was amended to include an
additional factor at 23 Pa.C.S. § 5328(a)(2.1) providing for consideration of
child abuse and involvement with child protective services, but Mother does
not assail the trial court’s failure to consider this subsection in its January
23, 2014 order on remand.

                                       -22-
J-S38031-14



     (h) Relocation factors.—In determining whether to grant a
     proposed relocation, the court shall consider the following
     factors, giving weighted consideration to those factors which
     affect the safety of the child:

        (1) The nature, quality, extent of involvement and
        duration of the child’s relationship with the party
        proposing to relocate and with the nonrelocating party,
        siblings and other significant persons in the child’s life.

        (2) The age, developmental stage, needs of the child and
        the likely impact the relocation will have on the child’s
        physical, educational and emotional development, taking
        into consideration any special needs of the child.

        (3) The feasibility of preserving the relationship between
        the nonrelocating party and the child through suitable
        custody arrangements, considering the logistics and
        financial circumstances of the parties.

        (4) The child’s preference, taking into consideration the
        age and maturity of the child.

        (5) Whether there is an established pattern of conduct of
        either party to promote or thwart the relationship of the
        child and the other party.

        (6) Whether the relocation will enhance the general
        quality of life for the party seeking the relocation,
        including, but not limited to, financial or emotional benefit
        or educational opportunity.

        (7) Whether the relocation will enhance the general
        quality of life for the child, including, but not limited to,
        financial or emotional benefit or educational opportunity.

        (8) The reasons and motivation of each party for seeking
        or opposing the relocation.

        (9) The present and past abuse committed by a party or
        member of the party’s household and whether there is a
        continued risk of harm to the child or an abused party.


                                     -23-
J-S38031-14



         (10) Any other factor affecting the best interest of the
         child.

23 Pa.C.S. § 5337(h); see also E.D., 33 A.3d at 81-82 (stating that

“Section 5337(h) mandates that the trial court shall consider all of the

factors listed therein, giving weighted consideration to those factors affecting

the safety of the child.”) Id. at 81.

      Upon careful review of Mother’s challenges to the trial court’s

consideration of the relevant factors, the certified record before us, the

findings of fact dated January 23, 2014, and the opinion of the trial court

dated March 11, 2014, we conclude the trial court’s determinations are

supported by competent evidence in the certified record. Indeed, the trial

court’s discussions and conclusions as to each of the statutory factors to be

considered are reasonable.      Thus, we do not discern any error of law or

determine that the conclusions are unreasonable in light of the sustainable

findings of the trial court.   C.R.F., 45 A.3d at 443.   Accordingly, Mother’s

contrary argument lacks merit.

      In her fourth issue, Mother argues that the trial court erred by

including in the January 23, 2014 custody order a provision at paragraph 13

that Mother claims is an improper contempt remedy and is inconsistent with

Pennsylvania law.    Mother contends that the provision in paragraph 13,

which permits a “non-violating” party to file a rule to show cause why the

custody order should not be amended to award sole physical and legal


                                        -24-
J-S38031-14



custody to the non-violating parent, is inconsistent with the Superior Court’s

clear holdings on this issue. Mother claims that, pursuant to the holdings in

G.A. v. D.L., 72 A.3d 264 (Pa. Super. 2013), Langendorfer v. Spearman,

797 A.2d 303 (Pa. Super. 2002), and P.H.D. v. R.R.D., 56 A.3d 702 (Pa.

Super. 2012), either parent who believes that the other has violated the

custody order must file a petition for contempt. She asserts that the trial

court may not enter an order modifying the custody order as a sanction for a

finding of contempt or in relation to the petition for contempt, but may

modify the custody order only if either parent has filed a petition to modify

custody.

      We conclude the cases Mother cites are distinguishable from the

instant matter in that in each custody case, one of the parties had filed a

contempt petition against the other.      Here, Mother’s issue is premature

because neither party has sought to follow the rule to show cause procedure

set forth by the trial court in paragraph 13 of the custody order.

      The trial court explained that it included this paragraph in the custody

order:

      as a way for the parties to appear before the court on an
      expedited basis, in the event of a contempt, due to the length of
      time it usually takes petitions to proceed from filing to
      appearance before a judge. In no way did the inclusion of this
      paragraph mean that custody would be modified, in any way,
      without a consideration of the custody factors. However, in the
      event that the Superior Court does not find that this portion of
      the Order complies with allowable contempt remedies, we


                                       -25-
J-S38031-14



      respectfully request that the case be remanded so that the
      undersigned can vacate this particular paragraph of the order.

Trial Court Opinion, 3/11/14, at 12.

      In the appeal before us, neither party has attempted to enforce

paragraph 13 against the other party, nor has the trial court utilized the rule

to show cause procedure set forth therein in this matter. Accordingly, it is

speculative for us to address the issue and rule that Mother has suffered a

deprivation of her due process guarantee based on the inclusion of

paragraph 13 in the custody order. Thus, we will not disturb paragraph 13,

and we conclude that Mother’s issue fails.

      In addition, while this appeal was pending, on July 8, 2014, Mother

filed with this Court a “Petition to Stay Order dated May 21, 2014, and

Vacate Order dated June 11, 2014 Pursuant to Superior Court Order dated

September 5, 2012 in Case 233 EDA 2012 and Pursuant to Pa.R.A.P.

1732(B).” In her stay petition, Mother alleges that the trial court’s May 21,

2014 order was a per curiam order which reduced the amount of her

alimony pendente lite from Father. She asserts that the June 11, 2014 trial

court order denied Mother’s emergency petition to stay modification of

support, seeking to stay the May 21, 2014 order.        She argues that this

Court’s September 5, 2012 stay order is controlling, and that the matter is

an “ongoing appeal [which] is a continuation of the two prior custody

appeals in this matter, both of which resulted in this court vacating the Trial


                                       -26-
J-S38031-14



Court’s underlying custody orders.”    Petition to Stay at ¶¶ 38-42.        Thus,

Mother urges that the trial court should not have acted to reduce her

alimony pendente lite in light of the September 5, 2012 stay order of this

Court and while this Court had jurisdiction over the present appeal.

Additionally, Mother contends that she faces irreparable harm from the

reduction of her alimony pendent lite.    Mother states that the trial court

scheduled a trial on the alimony pendente lite matter to occur on October

14, 2014.

     Pennsylvania Rule of Appellate Procedure 1732(b) provides as follows:

     (b) Contents of application for stay. An application for stay
     of an order of a lower court pending appeal, or for approval of or
     modification of the terms of any supersedeas, or for an order
     suspending, modifying, restoring or granting an injunction during
     the pendency of an appeal, or for relief in the nature or
     peremptory mandamus, may be made to the appellate court or
     to a judge thereof, but the application shall show that application
     to the lower court for the relief sought is not practicable, or that
     the lower court has denied an application, or has failed to afford
     the relief which the applicant requested, with the reasons given
     by the lower court for its action. The application shall also show
     the reasons for the relief requested and the facts relied upon,
     and if the facts are subject to dispute the application shall be
     supported by sworn or verified statements or copies thereof.
     With the application shall be filed such parts of the record as are
     relevant.     Where practicable, the application should be
     accompanied by the briefs, if any used in the lower court.

Pa.R.A.P. 1732(b).

     Herein, we decline to address the September 5, 2012 stay order issued

by this Court in relation to Mother’s previous appeal from the January 4,




                                      -27-
J-S38031-14



2012 order, under the law of the case and the coordinate jurisdiction rule.

Starr, 664 A.2d at 1331.    However, we disagree with Mother’s contention

that the present appeal is part of a continuous, ongoing appeal such that

this Court’s September 5, 2012 order would be controlling of the trial court’s

jurisdiction to enter the orders in question. Accordingly, we deny Mother’s

petition.

      Order affirmed. Petition denied. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/10/2014




                                      -28-